As filed with the Securities and Exchange Commission onMay1,2013 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF1933 CareView Communications, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 95-4659068 (I.R.S. Employer Identification Number) 405 State Highway 121, Suite B-240 Lewisville, TX75067 (972) 943-6050 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Samuel A. Greco Chief Executive Officer 405 State Highway 121, Suite B-240 Lewisville, Texas 75067 (972) 943-6050 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Carl A. Generes, Esq. Law Offices of Carl A. Generes 4358 Shady Bend Drive Dallas, Texas 75244-7447 Phone: (214) 352-8674 Fax: (972) 715-5700 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfilero Acceleratedfilerx Non-acceleratedfilero (Do not check if a smaller reporting company) Smallerreportingcompanyo CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To be Registered Amount to be Registered(1) Proposed Maximum Offering Price Per Security Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, par value $0.001 per share Represents (i) 6,220,000 currently issued shares of our common stock to be offered for resale by the selling stockholders and (ii) 2,500,000 shares of our common stock to be offered for resale by the selling stockholder following issuance upon the exercise of outstanding common stock purchase warrants. Includes an indeterminable number of additional shares of common stock, pursuant to Rule416 under the Securities Act of 1933, as amended, that may be issued to prevent dilution from stock splits, stock dividends or similar transactions that could affect the shares to be offered by selling stockholder. Estimated solely for purposes of calculating the registration fee pursuant to Rule 457(c) under the Securities Act of 1993, as amended, and based on the average of the high and low prices of the Registrant’s common stock reported on the OTC Bulletin Board on April 25, 2013 The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall filea further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. The information in this preliminary prospectus is not complete and may be changed. The selling stockholders named in this prospectus may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell these securities and the selling stockholders named in this prospectus are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, Dated May 1, 2013 PROSPECTUS CAREVIEW COMMUNICATIONS, INC. (i) 6,220,000 Shares of Common Stock; (ii) up to 2,500,000 Shares of Common Stock Issuable upon Exercise of Outstanding Warrants; This prospectus relates to the resale by the selling stockholders identified herein of up to 8,720,000 shares of our common stock, par value $0.001 per share, consisting of (i) 6,220,000 shares of our common stock that are issued and outstanding; and (ii) 2,500,000 shares of our common stock that are issuable upon exercise of warrants to purchase common stock at an exercise price of $0.60 per share, both of which we issued as part of a private placement transaction. For a list of the selling stockholders, please refer to the section entitled “Selling Stockholders” of this prospectus. The shares may be offered from time to time by the selling stockholders as set forth herein under “Plan of Distribution.” All expenses of the registration incurred in connection herewith are being borne by us, but any brokers’ or underwriters’ fees or commissions will be borne by the selling stockholders. We will not receive any proceeds from the sale of the shares by the selling stockholders. However, we may receive the sale price of any common stock we sell to selling stockholders upon exercise of the warrants. The selling stockholders have not advised us of any specific plans for the distribution of the shares covered by this prospectus, but it is anticipated that such shares will be sold from time to time primarily in transactions, which may include block transactions, on any stock exchange, market or trading facility on which our common stock is then traded at the market price then prevailing, although sales may also be made in negotiated transactions or otherwise. The selling stockholders and the brokers and dealers through whom sale of their shares may be made may be deemed to be “underwriters” within the meaning of the Securities Act of 1933, as amended, and their commissions or discounts and other compensation may be regarded as underwriters’ compensation. See the “Plan of Distribution” section of this Prospectus. Our securities are not currently eligible for trading on any national securities exchange, including the NASDAQ Stock Market.Our common stock is quoted on the Over the Counter Bulletin Board, or OTCBB, and OTC Markets-OTCQB tier, or the OTCQB Market under the symbol “CRVW.”The last reported sale price of our common stock on the OTC Bulletin Board and OTCQB Market on April 25, 2013 was $0.53 per share. We may amend or supplement this prospectus from time to time by filing amendments or supplements as required. You should read the entire prospectus and any amendments or supplements carefully before you make your investment decision. Investment in our common stock involves risks. See “Risk Factors” beginning on page 8 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is, 2013 i TABLE OF CONTENTS PROSPECTUS SUMMARY 3 THE OFFERING 6 SUMMARY SELECTED FINANCIAL DATA 7 RISK FACTORS 8 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 17 DESCRIPTION OF OUR BUSINESS 18 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 35 DIRECTORS AND EXECUTIVE OFFICERS 52 EXECUTIVE COMPENSATION 55 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 59 USE OF PROCEEDS 62 OFFERING PRICE 62 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 62 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 64 SELLING STOCKHOLDERS 66 PLAN OF DISTRIBUTION 68 DESCRIPTION OF SECURITIES 69 LEGAL MATTERS 72 EXPERTS 72 WHERE YOU CAN FIND MORE INFORMATION 72 INDEX TO FINANCIAL STATEMENTS II-16 ii You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. The selling stockholders are offering to sell, and seeking offers to buy, shares of our common stock only in jurisdictions where offers and sales are permitted. You should assume that the information appearing in this prospectus is accurate only as of the date on the front cover of this prospectus. Our business, financial condition, results of operations and prospects may have changed since that date. PROSPECTUS SUMMARY The following summary highlights selected information contained elsewhere in this prospectus. This summary is not complete and does not contain all the information that should be considered before investing in our common stock. Before making an investment decision, investors should carefully read the entire prospectus, paying particular attention to the risks referred to under the headings “Risk Factors” and “Special Note Regarding Forward-Looking Statements” and our financial statements and the notes to those financial statements. Throughout this prospectus, the terms “we,” “us,” “our,” “CareView,” or “our Company” refers to CareView Communications, Inc., a Nevada corporation, and unless otherwise specified, includes our wholly owned subsidiaries, CareView Communications, Inc., a Texas corporation (“CareView-TX”) and CareView Operations, LLC, a Nevada limited liability company (“CareView Operations”) (collectively known as the “Company’s Subsidiaries”) and its LLCs, CareView-Hillcrest and CareView-Saline, determined to be variable interest entities (“VIEs”) in which the Company exercises control and is deemed the Primary Beneficiary (collectively known as the “Company’s LLCs”). Overview CareView was originally formed in California on July 8, 1997 under the name Purpose, Inc., changing its name to Ecogate, Inc. in April 1999, and CareView Communications, Inc. in October 2007. We began our current operation in 2003 as a healthcare information technology company with a patented patient monitoring and entertainment system. CareView developed a suite of products and hardware to help connect patients, families and health care providers through one easy-to-install and simple-to-use data and patient monitoring system (the “CareView System®”). The CareView System runs on each hospital’s coaxial cable television network that provides television signals to patient room; consequently, CareView’s network does not need to run on or through the hospital’s specific IT infrastructure, thereby requiring minimal Internet technology involvement on the part of the hospital. The Company’s proprietary, high-speed data network system may be deployed throughout a healthcare facility and will provide the facility with recurring revenue and infrastructure for future applications. Real-time bedside and point-of-care video monitoring and recording improve efficiency while limiting liability, and entertainment packages and patient education enhance the patient’s quality of stay. There is no capital expenditure by a subscribing hospital as CareView provides all hardware and the installation of the CareView System in each room at no charge. Fees paid to CareView by each hospital consist of monthly service fees for each patient unit installed (one per subscribed bed) and an additional rate for each nursing station unit installed. Additional shared revenue generated from entertainment services (MovieView®, NetView®, PatientView®, and BabyView®) purchased directly by patient consumers, are split between the hospital and CareView per the terms of each contract. CareView is dedicated to working with all types of hospitals, nursing homes, adult living centers and selected outpatient care facilities domestically and internationally. Business of Issuer CareView offers a unique data and patient monitoring system that connects patients, families and healthcare providers (the “CareView System”). Our mission is to be the leading provider of products and on-demand application services for the healthcare industry, specializing in bedside video monitoring, archiving and patient care documentation systems. Through the use of telecommunications technology and the Internet, our products and on-demand services will greatly increase the access to quality medical care and education for both consumers and healthcare professionals. 3 The CareView System data and patient monitoring system provides secure real-time and recorded video monitoring of patients as well as other value-added services. The easy-to-install system runs over a hospital’s existing cable television infrastructure and includes the Room Control Platform (RCP), head-end and nurse’s station equipment, and a suite of complementary software applications. The CareView System is comprised of the following unique equipment: ● Head-End: This collection of server and networking equipment facilitates the CareView network in the hospital and serves as the aggregation point for all real-time video and patient data. The head-end is typically located in the server room of the hospital and one head-end is typically required per campus. ● Nursing Station: The CareView System provides nurses an all-in-one touch-screen computer for viewing real-time video and clinical monitoring of patients. ● Room Control Platform: One RCP is deployed per patient bed. The RCP is a microprocessor-based system consisting of a hard disk drive, cable modem, NTSC infrared camera and related controls, microphone, USB ports, wireless keyboard and wireless remote control. The complementary suite of software applications on the RCP are designed to streamline workflow and improve value-added services offered. ● Tablet: Wireless tablet devices pre-loaded with CareView software are provided to the hospitals for use by various staff members at the hospitals. The software available on the tablet allows clinical and sitter staff to monitor patients remotely and allows administrative staff to manage the bed control process from the tablet. ● Wireless Handheld: Wireless handheld devices pre-loaded with CareView software are provided to nurses to enable them to remotely monitor patients. Our proprietary, high-speed data network system allows real-time bedside and point-of-care video monitoring and recording designed to improve efficiency while limiting liability of the healthcare provider. The entertainment packages and patient education enhance the patient’s quality of stay. This technology may also act as an interface gateway for other software systems and medical devices going forward. CareView understands the importance of providing high quality patient care in a safe environment and believes in partnering with hospitals to improve the quality of patient care and safety by providing a system that monitors and records continuously. We are committed to providing an affordable video monitoring tool to improve the practice of nursing and create a better work environment and to make the patient’s hospital stay more informative and satisfying. Risks Affecting Us Our business is subject to numerous risks, as more fully described in the section of this prospectus entitled “Risk Factors,” including the following: ● We have experienced losses since inception and there is no assurance our future operations will result in profitable revenues; ● We may need additional capital to pursue our future business plans and conduct our operations and the ability to obtain the necessary and appropriate funding is uncertain; ● Our success is tied to the adequacy of the Internet infrastructure and on maintaining the integrity of such infrastructure; ● Our business will suffer if we cannot adequately protect our patent and proprietary rights; ● Our shares of common stock are considered “penny stocks” which imposes additional sales practice requirements on broker/dealers; as such, many broker/dealers may not want to make a market in our shares which could affect your ability to sell your shares in the future; and 4 ● Certain other factors beyond our control in the healthcare market. Our Corporate Information We were incorporated under the laws of the State of Nevada in November 2007 under the name CareView Communications,Inc. Our principal executive offices are located at 405 State Highway 121, Suite B-240, Lewisville, Texas 75067 and our telephone number is (972)943-6050. Our website address is www.care-view.com. The information contained on, or that can be accessed through, our website is not a part of this prospectus. We have included our website address in this prospectus solely as an inactive textual reference. Our logo, trademarks and service marks are the property of CareView. Other trademarks or service marks appearing in this prospectus are the property of their respective holders. 5 THE OFFERING Common stock offered by selling stockholders 8,720,000shares, consisting of ● 6,220,000 shares currently outstanding ● Up to 2,500,000 shares issuable upon exercise of our outstanding warrants Common stock outstanding 138,746,042 shares Use of Proceeds We will not receive any proceeds from the sale of the shares of common stock offered by the selling stockholders. However, we may receive the sale price of any common stock we sell to the selling stockholders upon exercise of the warrants. If all warrants included in this Prospectus are exercised for cash (and not pursuant to the cashless exercise feature included in the warrants), the total amount of proceeds we would receive is approximately $1.5 million. We cannot predict the timing or the amount of the exercise of these securities. Any proceeds we may receive will be used by us for general corporate purposes Risk Factors The securities offered hereby involve a high degree of risk.See “Risk Factors.” Offering Price The selling stockholders may sell all or a portion of their shares through public or private transactions at prevailing market prices or at privately negotiated prices. Market for our shares Our common stock is traded on the OTCQB under the symbol “CRVW.”In the future, we intend to seek to have our common stock traded on a national securities exchange.However, we may not be successful in having our shares listed on such an exchange.The last reported sale price of our common stock on the OTC Bulletin Board and OTCQB Market on April 25, 2013 was $0.53 per share. The number of shares of common stock outstanding is based on the total number of issued and outstanding shares as of April 15, 2013, and excludes (i) options to purchase 9,073,643 shares of our common stock at a weighted average exercise price of $0.66 per share issued under pursuant to our stock incentive plans; 5,805,444 shares of common stock available for issuance pursuant to our stock incentive plans (iii) warrants to purchase 36,576,710 shares of our common stock at a weighted average exercise price of $0.96 per share; and (iv) outstanding promissory notes that are convertible into 25,590,847 shares of our common stock. 6 SUMMARY SELECTED FINANCIAL DATA The summary consolidated financial data below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the consolidated financial statements and the related notes included elsewhere in this Prospectus. December 31, (In thousands) Total assets $ Total liabilities $ Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity $ For years ended December 31, (In thousands, except for net loss per share) Revenue, net $ $ $ $
